Per Curiam: The foregoing opinion of the Appellate Court, from which we have omitted details of the evidence, meets with our full approval, as making a just and proper disposition of the case on the record, and it will be adopted as the opinion of the court. It clearly appears that the quotations of market prices which appellant sought by its bill to compel appellees to continue to furnish, were used, and were obtained for the purpose of being used, in conducting a business in violation of law as well as of its contract with the telegraph company. Appellant was not entitled to any relief of that character. In this respect the case differs materially from New York and Chicago Grain Exchange v. Board of Trade, 127 Ill. 153. The judgment of the Appellate Court will be affirmed. Judgment affirmed.